 


109 HR 4785 IH: To make available funds included in the Deficit Reduction Act of 2005 for the Low-Income Home Energy Assistance Act of 1981 program for fiscal year 2006, and for other purposes.
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4785 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Ms. DeLauro introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To make available funds included in the Deficit Reduction Act of 2005 for the Low-Income Home Energy Assistance Act of 1981 program for fiscal year 2006, and for other purposes. 
 
 
1.Amendment to the Deficit Reduction Act of 2005Section 9001 of the Deficit Reduction Act of 2005 is amended—
(1)in subsection (a)—
(A)by striking for a 1-time only obligation and expenditure;
(B)in paragraph (1), by striking fiscal year 2007 and inserting fiscal year 2006; and
(C)in paragraph (2), by striking fiscal year 2007 and inserting fiscal year 2006; and
(2)in subsection (b), by striking September 30, 2007 and inserting September 30, 2006. 
 
